Title: To James Madison from John Strode, 9 April 1801
From: Strode, John
To: Madison, James


Dear Sir
Culpeper 9 April 1801
As Our beloved president past this place the last time on His Way to Montecello, He gave me reason to believe it was probable that You wd. about the time He returnd go this Rout on Your way to the Seat of Government also? If so, pray be good enough Once more to make my hble. house Your Stage; I hope the Amiable Lady will be With You & that it will be convenient to Rest here and in the Neighbourhood a day or two. I wd. not wish altogether to deprive my Worthy friend and Neighbour, if it lay in My power, of the Company of His most inestimable relations, but their New House is not Yet completed, and my family is much less than His; after this I Shall freely Submit, that He may not Suffer me to come into competition with Him in a case Wherein His Affections & that of His Lady & family are so closely & intimately engaged & united; Yet I will beg leave to say I shall be as proud & happy to see You both here as the human Heart is capable of feeling.
I presume it is probable that Mr. Randolph & Mr Eppes, the Sons in Law of Mr Jefferson may possibly pass this Rout sooner [or] later to the Federal City, Should You see them sir pray make my Name Known to them & say that my House will be a tollerable Stage & their proud & Welcome home. Pray be pleased to favourably Commend me to Your Amiable Lady and believe me with every possible Sentiment of esteem & respect to be (good & Worthy Sir) Yr. Most Obdt.
John Strode
 

   
   RC (DLC). Docketed by JM.



   
   JM and Jefferson frequently stayed at Fleetwood, the Culpeper County estate of John Strode (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 12:248 n. 1, 14:337 and n. 3).


